DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, Species B, corresponding to claims 1-14 in the reply filed on 12/16/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2019, 12/26/2021, and 08/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff & Stern (AT 196366B, hereinafter Schiff) in view of Societe Anonyme Sebac (GB 598226, hereinafter Sebac).
Regarding claim 1, Schiff discloses a fluid eductor, comprising:
a first motive fluid annulus (figure 1, item 5; paragraph 0009 indicates that the structure is ring-shaped) extending circumferentially about an axis and having an open-end (at item 3) and a closed-end (at item 5), an interior surface of the first motive fluid annulus defining a first motive fluid delivery chamber (within item 5), and an exterior surface of the first motive fluid annulus comprising a concentric outward-facing exterior surface (adjacent item 7) and inward-facing exterior surface (adjacent item 4); and
an annular eductor cap connected to the first motive fluid annulus (formed adjacent item 3), the annular eductor cap extending circumferentially about the axis 
wherein at least a portion of the interior surface of the annular eductor cap and the open-end of the first motive fluid annulus defines a concentric eductor space comprising a concentric annular eductor space (at item 3), the annular eductor space defined at least in part by a portion of the interior surface of the annular eductor cap and a portion of the inward-facing exterior surface of the first motive fluid annulus (see figure 1).
Schiff is silent to the educator cap defining a semicircular annulus and the other annular eductor space as recited.  Sebac teaches a structure having an educator cap (see figure 7), that is detached from the structure on both sides (item j) and forms a first and second educator space that fall on opposite sides of the structure (above and below item f).  If this type of cap (item j) of Sebac were translated to modify Schiff, it would form an annular educator cap having a semicircular shape and educator spaces falling on both the interior and exterior sides of the fluid annulus of Schiff, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Schiff with the cap of Sebac for the purpose of forming an additional educator space to allow for greater introduction and mixing of the fluids.
Regarding claim 2, Schiff discloses at least one motive fluid supply inlet (figure 1, item 7) positioned about the exterior surface of the first motive fluid annulus.
Regarding claim 5, Schiff discloses the outward-facing exterior surface of the first motive fluid annulus defining a first motive flow Coanda surface and a first motive flow 
Regarding claim 9, Schiff discloses the fluid educator being configured to eject a motive fluid out of the concentric educator space (see flow lines in figure 1).  Although Schiff does not explicitly disclose ambient air or an inert gas as the motive fluid, it is well-settled that the material worked upon by an apparatus does not limit apparatus claims.  See MPEP 2115.  Nonetheless, Schiff does disclose steam as the motive fluid, indicating that the apparatus would be fully capable of working upon ambient air or an inert gas, meeting the claim.
Regarding claim 10, Schiff discloses at least one motive fluid supply line (figure 1, item 7) operably coupled to the first motive fluid delivery chamber to supply the motive fluid to the chamber.
Regarding claim 11, Schiff disclose the fluid educator being disposed within a tube defining a suction fluid pathway (see flow lines in figure 1; figure 5).

Allowable Subject Matter
Claims 3, 4, 6-8, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 contains allowable subject matter because the prior art of record does not reasonably disclose, teach, or suggest Coanda surfaces at the transition between the interior and exterior surfaces of the motive fluid annulus.
Claim 6 contains allowable subject matter because the prior art of record does not reasonably disclose, teach, or suggest a second motive fluid annulus as recited in the claim.
Claim 12 contains allowable subject matter because the prior art of record does not reasonably disclose, teach, or suggest the positioning of the apparatus downstream from a heat exchanger as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARC C HOWELL/Primary Examiner, Art Unit 1774